Fourth Court of Appeals
                               San Antonio, Texas
                                      June 15, 2018

                                  No. 04-17-00223-CV

                             Maria Lidia GONZALEZ et al,
                                       Appellant

                                            v.

                         ESTATE OF IDELFONSO RAMIREZ,
                                     Appellee

                From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 6215
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER
    The appellees’ unopposed third motion for extension of time to file brief is hereby
GRANTED. Time is extended to July 5, 2018. No further extensions of time will be allowed.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court